As H. F. Whittle signed the note as surety, and received no benefit from it, his plea of infancy is a defence to the note. The beneficial interest in the life insurance policy procured for his benefit, and made payable to him, became vested in him when the policy was issued. Kimball v. Gilman,60 N.H. 54; Stokell v. Kimball, 59 N.H. 13; Bowers v. Parker, 58 N.H. 565; May Insurance, s. 392. His father's assignment gave the bank no title to the proceeds of the policy. The minor's assignment though voidable, was valid until it was disaffirmed by him. The bank was rightfully in possession of the policy, and the assignment was an implied request and authority to do what was necessary to keep it in force and protect the insurance. The payment of the premiums by the bank, necessary to keep the policy on foot, was by the implied request and authority of H. F. Whittle and for his benefit, and may be treated as made in his behalf; and by claiming and receiving the benefit of the payments, he ratified them and became liable to the bank therefor. Unity Association v. Dugan,118 Mass. 219; Hall v. Butterfield, 59 N.H. 354; Bartlett v. Bailey,59 N.H. 408.
The plaintiff can have judgment against both defendants for the amount of the premiums paid and costs; and the trustee is chargeable for that amount. The plaintiff can also have judgment against J. F. Whittle for the amount due on the note without costs. Cole v. Gilford, ante 60; Chauncy v. Insurance Co., 60 N.H. 428.
Case discharged.
ALLEN, J., did not sit: the others concurred.